Title: To Thomas Jefferson from John Dickinson, 25 October 1784
From: Dickinson, John
To: Jefferson, Thomas



Sir
Philadelphia October 25. 1784

The Bearer Mr. Joseph Norris intends to visit several parts of Europe. His Family has been very respectable in this Place for several Generations, and he is a young Gentleman of much Merit.
I am convinced that his Worth will induce You to excuse my introducing him to your acquaintance. Your favorable notice of him will be considered as a particular Obligation by Sir, your most obedient & most humble servant,

John Dickinson

